                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY EAVES,
    Plaintiff,

       v.                                              CIVIL ACTION NO. 19-CV-1531

NONSTOP COURIERS INC., et al.,
    Defendants.

                                              ORDER

       AND NOW, this {/'day of April, 2019, upon consideration of Plaintiff Anthony Eaves'

Motion to Proceed In F orma Pauperis (ECF No. 1) and his pro se Complaint (ECF No. 2), it is

ORDERED that:

               1. Leave to proceed in forma pauperis is GRANTED.

               2. The Complaint is DEEMED filed.

               3. The Complaint is DISMISSED for the reasons discussed in the Court's

Memorandum. Eaves' federal claims are DISMISSED with prejudice. Eaves' state law claims

are DISMISSED without prejudice for lack of subject matter jurisdiction.

               4. Eaves may file an amended complaint within thirty (30) days of the date of

this Order in the event he can state a basis for the Court's jurisdiction over his state law claims.

Any amended complaint must clearly state the basis for the Court's jurisdiction. Alternatively,

Eaves may seek to file his claims in the appropriate state court, where federal jurisdiction will

not be an issue, rather than returning to this Court with an amended complaint. Upon the filing

of an amended complaint, the Clerk of Court shall not make service until so ORDERED.

               5.   The Clerk of Court shall SEND Eaves a blank copy of the Court's form
complaint to be used by a pro se plaintiff filing a civil action in this Court bearing the above civil

action number. Eaves may use this form to file an amended complaint if she chooses to do so.

               6. If Eaves fails to file an amended complaint, this case may be dismissed for

failure to prosecute without further notice.




                                               WENDY BEETLESTONE, J.
